Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment filed on January 13, 2022 is acknowledged.
New claim 20 has been added.
Claims 1-20 are pending in this application.


DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-8 and 16-19, drawn to a nucleotide sequence encoding a cross-family inhibitory polypeptide, wherein the cross-family inhibitory polypeptide comprises at least two therapeutic composite peptides; wherein each of the at least two therapeutic composite peptide comprises a region 1-20 amino acids in lengths that aligns with a corresponding region of a target ligand or receptor having a sequence of any one of SEQ ID NOs: 122-123, 125-129, 142-143, 145-148, 155-156 and 158-161, classified in G16B30/00, for example.
2. Claims 9-15, drawn to a genetic construct comprising a nucleotide sequence encoding a cross-family inhibitory polypeptide; and at least one regulatory element, wherein the at least one regulatory element is configured to regulate expression of the cross-family inhibitory polypeptide, wherein the cross-family inhibitory polypeptide comprises at least two therapeutic composite peptides; wherein each of the at least two , classified in C12N15/00, for example.
3. Claim 20, drawn to a composition comprising a composite polypeptide sequence comprising sequence fragment from binding sites of c-family cytokines, the c-family cytokines being selected from the group consisting of IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21, and a PEG unit, wherein the compound is represented by H-Cys(acetylamino-propyl-mPEG40k)-GSGGIKEFLQRFIHIVQSIINTS-NH2, classified in C07K14/52, for example.

The inventions are independent or distinct, each from the other because:
Inventions 1-3 are directed to related product inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function or effect. Nucleotides involve sugars, bases, phosphates and glycosidic bonds; gene constructs involve other components including regulatory elements; polypeptide comprising sequence fragments involve amino acids and amide bonds. Search for one would not necessarily lead to the other.  Furthermore, the inventions as claimed do not 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A single disclosed species of a composite peptide sequences that the nucleotide encodes (a fully defined sequence);
A single disclosed species of a fully defined linker sequence;
A single disclosed species of a cytokine the composite peptides inhibits;
A single disclosed species of nucleotide sequence from dsDNA, ssDNA, dsRNA or ssRNA;
A single disclosed species of a signal peptide;
A single disclosed species of a regulatory element;
A single disclosed species of c-family cytokines from IL-2, IL-4, IL-7, IL-9, IL-15 or IL-21.
The species are independent or distinct because the nucleotide sequences depend from the peptide sequences that it encodes, leading to different structures. Further, search for one would not necessarily lead to the other. Different cytokines the composite peptide inhibits are different due to the different family of cytokines, leading c-family cytokines are different due to the different contents, leading to different structures. Further, search for one would not necessarily lead to the other.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.
10.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
If Group 1 is elected, Applicant is required to elect a single disclosed species of a fully defined composite peptide sequence that the nucleotide encodes or a fully defined nucleotide sequence, including the linker sequence, signal peptide sequence, the nucleotide type (e.g., dsDNA), and the cytokine family and species of cytokine the composite inhibits. If Group 2 is elected, Applicant is required to elect a single disclosed species of a fully defined composite peptide sequence that the nucleotide encodes or a fully defined nucleotide sequence, a single disclosed species of a regulatory element, a single disclosed species of the linker sequence, type of nucleotide (e.g., DNA), and the cytokine family and species of cytokine the composite inhibits. If Group 3 is elected, Applicant is required to elect a single disclosed species of a cytokine.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
11.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.